DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Guynn et al. (US 2014/0299023).
Regarding claims 1, 4-5, 11
Guynn teaches a ternary blend comprising a cement fraction having a d90 of about 7.5 to 22.5 microns, and a d10 of about 0.75 to 5 microns, a first SCM fraction at least a portion thereof contributing ultrafine particles below the d10 or less than about 0.75 to 5 microns, and a second fraction which contributes coarse particles above the d90 of the cement fraction or greater than about 7.5 to 22.5 microns (paragraph 0072).
Guynn teaches that it is standard practice to intergrind Portland cement with an SCM and that it can provide uniformity of fineness (paragraph 0169).
Therefore, it would have been prima facie obvious to intergrind the hydraulic cement and fine SCM fraction, then subsequently blending with the coarse SCM fraction, as grinding all the components would not likely result in a coarse SCM fraction.
Further Guynn teaches that the particle size distribution of a given SCM can be selected to maximize a desired benefit such as cost or performance (paragraph 0096), recognizing this as a result effective variable.
Regarding claims 2-3, 12-13, 16
Guynn teaches SCMs such as fly ash, slag, natural pozzolan or limestone (paragraph 0006).
Regarding claim 6 
Guynn teaches the blend can comprise between 10 to 90 % hydraulic cement, and the amount of SCM can vary from about 10 to 80 % (paragraph 0075).
The ranges of the reference overlap the claimed invention. Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness. In re Malaqari, 182 U.S.P.Q. 549.
Regarding claims 7, 14
Guynn teaches that the coarse fraction can span from 15-60 microns (paragraph 73).
The ranges of the reference overlap the claimed invention. Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness. In re Malaqari, 182 U.S.P.Q. 549.
Regarding claim 8
Guynn teaches dry blends (paragraph 0121).
Regarding claims 9, 15
Guynn teaches several different SCMs, therefore it would have been obvious to use two or more SCMs, because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.
Regarding claims 10, 17
Guynn teaches SCMs such as silica fume and limestone (paragraph 0031) which can be components of a raw feed for a cement kiln.
Regarding claim 18
Guynn teaches the use of shale as a SCM (paragraph 0095), making the use of shale dust obvious. 
Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art fairly teaches or suggest the use of mine tailings or quarry fines, in combination with the other limitations of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734